Earl Warren: Number 57, W. E. Howard, jr., petitioner, v. Kenneth T. Lyons and Joseph S. McAteer. You may proceed Mr. Freedman.
Daniel M. Friedman: Mr. Chief Justice, may it please the Court. In this case which is here on certiorari to the Court of Appeals for the First Circuit, the immunity question relates not to the dissemination of information to the press, but to the dissemination of information by a member of the executive branch or the legislative branch. The petitioner in this case, Admiral Howard, is the Commanding Officer of the Boston Navy Shipyard. The alleged libel in this case consisted of the transmission by Admiral Howard to members of the Massachusetts Congressional Delegation of copies of a report which he sent to his two superiors in the Navy Department in Washington. The report explains the reasons why Admiral Howard was withdrawing recognition from a Veterans Employees Group that was operating at the navy shipyard. The two respondents in this case were two officials of that organization. The Court --
Earl Warren: The Admiral was a Captain at that time wasn't he?
Daniel M. Friedman: Yes he was, he is now a Rear Admiral. The Court of Appeals in this case held that Admiral Howard had an absolute privilege in sending the report to his two superior officials in Washington and both felt that he did not lose his privilege in transmitting a copy of the report to his immediate military commander, the commanding officer of the first naval district, even though he knew that under normal practice in that area this report would be made available to the press. However, the Court held that when Admiral Howard also sent a copy of these -- his report to members of the Massachusetts Congressional Delegation, he lost his absolute privilege and he had only a qualified privilege with respect to that publication. The association in this case, the Shipyard Employees Association had been in 1949 recognized as an accredited employee representative at the Boston Naval Shipyard and in accordance with the accepted navy industrial relations procedure the shipyard administration had met with these groups and conducted various employee relationships. After a time the administration of the shipyard concluded that the activities of this association were becoming increasingly disruptive of good shipyard administration. They found particularly objectionable, a series of newsletters that the association was publishing, was distributing to its members and also transmitting to members of the Massachusetts Congressional Delegation. In fact after one of these things had been transmitted to the Massachusetts Congressional Delegation, so an investigation conducted by the navy department of the administration of the shipyard, and finally in September 1955, Admiral Howard decided to withdraw recognition from this organization and the alleged libel in this case is set forth in the record at page 8 to 15, and that is the report which he submitted to his superiors. There are in this -- in the record in this case, two affidavits which have not been contraverted. The first is an affidavit by Admiral Howard which is set forth at pages 22 and 23, in which he states that in the course of his official duties, he was advised that the charges made against the administration by this organization had been transmitted to the members of the Boston -- of Massachusetts Congressional Delegation and he further stated that the paragraph 5 of the affidavit, at page 22 of the record he stated, in the course of my official duty as commander of Boston Navy Shipyard and in conformance with navy department policy of keeping members of Congress informed of matters in which they have an official interest, he sent copies of his report to all members of the Massachusetts Congressional Delegation. Now Admiral Howard's immediate military superior, Admiral Schnakenberg also put an affidavit in this case, set forth at pages 20 to 21, in paragraph five of that affidavit Admiral Schnakenberg stated that included among Admiral Howard's official duty as Commander of the Boston Naval Shipyard was the furnishing of copies to the Massachusetts Congressional Delegation of his official notification to the Bureau of Ships, personal action taken by him as Commander of the Boston Naval Shipyard. Now when Admiral Howard decided that he had to withdraw recognition from this organization because of the problems that was creating in the shipyard, clearly he was required to report that under navy regulations to his superiors and there doesn't seem to be any questions in this case that the transmission of this official report gave him immunity.
Earl Warren: For that action.
Daniel M. Friedman: For that action, for the transmission to his immediate superiors. It's not questioned that in this case the members of the Massachusetts Congressional Delegation were deeply concerned with what was going on at the Boston Navy Shipyard and the affidavit of Admiral Schnakenberg, not here contraverted, states that one of the duties of Admiral Howard the petition here was to send copies of this report to the concerned Massachusetts Congressional Delegation.
Potter Stewart: Do you understand that to mean that it was his affirmative duty to send these reports to the members of the Massachusetts Congressional Delegation or simply that in doing so he was acting in the course of his employment?
Daniel M. Friedman: I construe that to mean this was his duty, in the sense that it was an obligation, specific obligation on his part.
Potter Stewart: The Court of Appeals did not so construe that affidavit nor the facts, did it?
Daniel M. Friedman: That seems to be the opinion of the Court, because they don't discuss the affidavit of Admiral Schnakenberg in their opinion. They do discuss the defendant that is Admiral Howard's affidavit saying keeping with navy department policy and the course of his official duties, but it seems to me that the affidavit of his direct superior there was part of his official duties, to me means something more than merely this was one of the things which he had discretion to accomplish.
Tom C. Clark: He had an order of the (Inaudible)
Daniel M. Friedman: No there is no specific order. There is this general navy department policy which the admiral was required to --
William O. Douglas: (Inaudible)
Daniel M. Friedman: No he did not, there is -- there had been issued a policy directive of the Secretary of the Navy which in rather general terms say it was the duty of all naval installations to keep their local congressional delegations informed of what was taking place with respect of matters in this area. The Court of Appeals in reaching this conclusion recognized, as I have indicated previously in my argument in the Thor case, that the policy behind the granting of absolute immunity, page 38 of the record in the Howard case, is not to protect wicked defendant from the normal civil liabilities for the publication of defamatory statements maliciously and in bad faith. Rather the policy is to further what is deemed to be the greater public interest in ensuring the consciences public official complete freedom in the exercise of their duty without the inhibiting fear of possible (Inaudible) in which they would have to satisfy a jury of their own good faith, and carrying out that policy the Court held that Admiral Howard had an absolute protection, not a qualified privilege, an absolute privilege with respect to sending of these reports to his superior officers. We don't think that a distinction can fairly be drawn in this case between his duty to send the report to his superiors and his duty to send it to the members of the Massachusetts Congressional Delegation. This is not a case in which Admiral Howard fortuitously decided that this was a matter that might generally be of interest to the members of Congress and volunteered to send it. He stated and it is not controverted that he was aware that the members of this organization had brought to the attention of the Massachusetts Congressional Delegation, their charges against the shipyard and in the circumstances, it was necessary and carrying out his duties in navy policy, that the members of the Massachusetts Congressional Delegation be kept informed of this significant step being taken at the naval shipyard, that is withdrawing recognition to this group which had been a considerable thorn in the side of the administration.
Speaker: Is there a -- as to his sending the reports to his superiors, is there a naval regulation as such on that?
Daniel M. Friedman: There is a general regulation on --
Speaker: I would assume so --
Daniel M. Friedman: And as a further regulation which is that requiring the commander of a shipyard to accord recognition to employee groups. Now there was no specific provision in the regulation for withdrawing recognition from these groups and therefore since there is another regulation requiring him to advice but he does not conform to the general regulation to withdrawal of recognition from these groups would be required to be communicated to his superiors.
William J. Brennan, Jr.: A copy of --
Daniel M. Friedman: No there is a not a copy of the secretary's orders in the record, but I'll be glad to make it available, furnish copies to the Court.
Charles E. Whittaker: (Inaudible)
Daniel M. Friedman: Well it states members of Congress are very anxious to keep in touch with what is going on in their respective states and districts. Navy agencies shall keep them advised if possible in advance of any new actions or curtailment of actions which may affect them.
William J. Brennan, Jr.: (Inaudible) affirmative obligation to do what the captain, and the captain did.
Daniel M. Friedman: That is correct and that we believe is supported by the affidavit of his immediate military commander who says --
William J. Brennan, Jr.: Would you just tell Mr. Justice Clark that is not in the record.
Daniel M. Friedman: That is not in the record.
William J. Brennan, Jr.: And you are going to supply?
Daniel M. Friedman: I am going to submit copies of it.
Tom C. Clark: Secretary you say --
Daniel M. Friedman: That is the secretary of the navy, it was published no February 3, 1955.
Earl Warren: Who was that directed to Mr. -- who was that directed to?
Daniel M. Friedman: I'm trying to check, it was a very broad direction. I think it was distribution list to in effect all naval installations or something like that.
Tom C. Clark: (Inaudible), is that right?
Daniel M. Friedman: That is right. The specific provision says that legislative matters, when (Inaudible) with respect to legislative matters, those would be handled through the navy department in Washington, but all others maybe handled -- shall be handled. And we think this was -- here the Admiral was carrying out his duty of advising the members of the Massachusetts Congressional Delegation of what he was proposing to do there.
Charles E. Whittaker: (Inaudible) his publication of controversy or the sending of literatures to members of the Massachusetts Delegation by --
Daniel M. Friedman: By the respondent.
Charles E. Whittaker: By respondent, that's in the record –-
Daniel M. Friedman: Yes Mr. Justice, in Admiral Howard's report he pointed out at page 12 of the record, just after folio number 14, he states, speaking of the publications of this group, thereby design, they are sent to members of Congress and furthermore in -- he also refers to page 14 of his report to the fact that the Chief of Bureau of Ships in the navy, made an official investigation as a result of certain charges made by this organization and finally in his affidavit Admiral Howard suggests at page 22, paragraph three, in the course of my official duties as commander Boston Naval Shipyard I was advised that a list of charges against the Boston Naval Shipyard management made by the Federal Employees Veterans Association was given to every Massachusetts Congressman and Senator. So that in this case, the organization involved itself had taken the initiative in widely publicizing these charges and Admiral Howard also stated in his report and in his affidavit that these charges had not only been brought to the attention of the Massachusetts Congressional Delegation, but has been widely distributed to the press, both of wire services and the Boston newspapers, and there has been an investigation of some of these charges by the navy department, a report of that investigation similarly had been transmitted to the Congressional delegation. In the circumstances we think that Admiral Howard was doing no more than his duty when he made available to the interested members of the Massachusetts Congressional Delegation copies of his report explaining why he was withdrawing recognition. The rule -- the Court of Appeals which is that Admiral Howard had only a qualified privilege, would have the same deleterious effect on inhibiting this high government official, the performance of his official duties as the requirement of qualified privilege in the case of the executive officer. I think it was put very well by Judge Woodberry in his dissenting opinion when he stated, at page 41 and 42 of the record, I would say that Congress can be assured of receiving a free flow of un-watered down information of the kind it needs wisely to exercise it's legislative supervision over the military establishment, only if military officers like the defendant are free from the restraints naturally flowing from the fear of a lawsuit, in which they might or might not succeed in convincing the trier of facts of their good faith, and then he said as far as sanctions are concerned, it seems to me that the fear of military discipline, perhaps at the instigation of a member of Congress outraged at the liable of a constitution provides an adequate --
Speaker: Who pays the judgment in these cases? Does the government come up --
Daniel M. Friedman: The individual.
Speaker: Does the government come up and pay them?
Daniel M. Friedman: No, the individual to these cases pay the judgment. I mean it might be possible for them to seek readdressed in Congress --
Speaker: What I was wondering if you had a case where a man thought he was doing the proper thing, his superior approved it and then (Inaudible) he gets a judgment for libel against him, have you had any cases of that kind, do you get (Inaudible) or what happens?
Daniel M. Friedman: I don't know of any such cases I would suggest that hitherto the cases that have gone to judgment have resulted in the recognition of the absolute privilege. There was one case many years ago involving a marshal who was held responsible and I don't know what happened. The United States as such would not been liable for --
Speaker: No, that is matter (Inaudible)
Daniel M. Friedman: There is one further matter which I like to allude to briefly in connection in this case, which was touched on but no decided by the Court here and that is the question whether in determining the scope of the privilege which the government official has, you look to state or to federal law to determine that question. The Court of Appeals found it necessarily to decide it because it said that either under federal or state law there would be only a qualified privilege. We have set forth in our brief the reasons why we believe that this question is to be decided by federal and not by state law. The Court of Appeals at least suggested that, that was appropriate rule at page 40 where it stated in the absence of a prescription by the Congress, is it not a function of the federal courts to formulate the rules of liability applicable to official actions by civilian or military offices of the United States regardless of what the state courts might say.
Speaker: The law is the same in this instance, well Massachusetts better (Inaudible).
Daniel M. Friedman: Well the law in -- the Court of Appeals says the law is the same in both instances holding that he did have an absolute privilege. We are urging that he does have an absolute privilege and we urge that, that question is to be decided by federal rather than by state law. I won't burden the Court with it because I think the theory has been set forth fully in our brief and I might just state that hitherto all the cases which have dealt with this question of liability of government official, absolute immunity for defamation have assumed, at least sub silentio that it is a question to be decided by federal rather than by state law.
Potter Stewart: Mr. Friedman before you sit down I don't want to pursue this further except to me its quite important because I think this -- at least it occurs to me maybe quite a different kind of case from the preceding case, and I gather that's your position, is it not?
Daniel M. Friedman: I think so.
Potter Stewart: That in this case the petitioner should have absolute immunity because it was his affirmative duty to do exactly what he did, and that is to send the material to the Massachusetts Congressional Delegation.
Daniel M. Friedman: That is correct.
Potter Stewart: Now its true is it not that the Court of appeals for the First Circuit did not take that view of the facts, I'm referring to page 39 of the record, where they don't say it's the petitioner's affirmative duty at all. I simply say it's understandable that he might have conceived it to be his duty and we don't criticize him for doing it, but that's a long step from saying it was his affirmative duty to do so.
Daniel M. Friedman: Well I think the Court of Appeals for one thing has not -- they have not given sufficient weight to the affidavit of his commanding officer.
Potter Stewart: How about the finding of fact of the District Court?
Daniel M. Friedman: Well the finding --
Potter Stewart: It is on summary -- on a motion for summary judgment.
Daniel M. Friedman: The findings of fact of the District Court set forth at page 23 and they have not been challenged, and the statement of the District Court is the complaint, affidavits and documents show conclusively that the statements attributed to the defendant were published by him in the discharge of his official duty and in the light of matters committed to him for determination.
Potter Stewart: There again there may be a latent ambiguity there, there is a difference between having an affirmative positive duty to send this material to Congress on the one hand, and the conclusion or the statement that in sending it he was acting generally in the performance of his employment and the course his duties. Those would be different states of fact, wouldn't it?
Daniel M. Friedman: Yes that would be -- if it were the lighter situation, it would be analogous to the previous case.
Potter Stewart: Right. But it's sure is your position that the facts here show these two affidavits and the findings of facts of the District Court relaying on the affidavits clearly indicate that in this case it was his affirmative duty to send these communications to the Congressmen, is that right?
Daniel M. Friedman: That is correct.
Potter Stewart: And you would agree with me wouldn't you, that the Court of Appeals didn't understand the facts to be that way.
Daniel M. Friedman: That itself, that the Court of Appeals did not overturn the finding of the District Court.
Potter Stewart: Well not explicitly.
Daniel M. Friedman: Not explicitly, and the Court of Appeals it seems us overlooked the affidavit of its commanding officer. It relied solely on the affidavit -- according to the affidavit of the petitioner, that he was merely carrying -- acting in conformity with may be department policy.
Felix Frankfurter: Were the affidavits before Judge Daley when he wrote opinion on which Judge McCarthy relied? The reason I ask you is because I don't see how you can state answering Justice Stewart's question that exactly -- in the exercise of his or her official function, that maybe the official function and duties flowing from that implied from the office as against a duty explicitly imposed upon it, they are very different things. But if you tell me that before Judge Daley who is indeed a very careful judge, the affidavits were before him, I could read what he said differently.
Daniel M. Friedman: Mr. Justice I don't believe it was Judge Daley --
Felix Frankfurter: Yes he was.
Daniel M. Friedman: I believe it was Judge McCarthy and Judge McCarthy quoted from an opinion of Judge Daley in another case.
Felix Frankfurter: Well I thought he sat first in a trial -- all right.
Daniel M. Friedman: And the opinions were before judge -- evidenced before Judge McCarthy.
Felix Frankfurter: Now, well that makes it -- all right, then all we have official duties in the relation to matters committed to him for determination. Now you say that must mean explicitly imposed on him, is that it?
Daniel M. Friedman: Well I think we have -- I construe that to mean that, in the light of the affidavit of Admiral Schnakenberg.
Felix Frankfurter: And those were before Judge McCarthy.
Daniel M. Friedman: Yes.
Felix Frankfurter: What was the case that Judge Daley –-
Daniel M. Friedman: I'm sorry I'm not familiar with that –-
Felix Frankfurter: Well, would you please find out what it is? That's a very careful opinion of a very careful judge.
Daniel M. Friedman: I will.
Earl Warren: Mr. Dawson.
Clause L. Dawson: May it please the Court. First at outset in this case, I want to say that the cases which have granted absolute immunity are the cases of a libel, have been limited to members of the cabinet who have policy making powers. I know of no cases, except to the heads of the departments where they have been granted absolute immunity unless they had public policy making power. A case of that (Inaudible) was decided solely on the question of record. I know that, because I was a counsel for the plaintiff in that case, and I argued that case before the United States Circuit Court of Appeals for the District of Columbia. The immunity which was granted to Mr. (Inaudible) in that case, was based solely upon the fact that the libel press release which he had issued in that case was sent to press under the signature of Secretary of the Interior. That case was argued before -- one of the judges was Judge Truman. The comment of Judge Truman is shown on page five of my brief, in which he holds and while he concurs in the opinion sustaining the question of immunity from libel in that case, he says that he thinks that the courts have gone too far in granting immunity to public officials. I think the courts have gone entirely too far. Why should any public official be privileged to libel, any public, any citizen of the United States? It is true that the officer who holds a job position such as Secretary of Interior or other member of the cabinet should have a certain amount of immunity, but when he departs from that and fortuitously, maliciously, wickedly and issues a libel, he should be responsible for to same as any other official of the -- or any other person, American citizen of the United States. Now there is point that hasn't been argued in this -- they haven't touched upon in this, before this Court, and I want to bring it to your attention, it is covered in our brief, filed in this case and that is the question of whether the statements contained in the libel communication are domains to the subject matter. On page –-